PD-1341-14
                                                              COURT OF CRIMINAL APPEALS
                                                                                AUSTIN, TEXAS
April 8, 2015                                                 Transmitted 4/7/2015 8:49:11 AM
                                                                Accepted 4/8/2015 8:23:58 AM

                            No. PD-1341-14
                                                                                 ABEL ACOSTA
                                                                                        CLERK
                       ______________________________

                   IN THE COURT OF CRIMINAL APPEALS
                                  OF TEXAS
                        ______________________________

                            STACY STINE CARY,
                                           Appellant,
                                    v.

                          THE STATE OF TEXAS,
                                              Appellee.
                       ______________________________

  On Appeal from the Court of Appeals, Fifth District of Texas at Dallas
                 Court of Appeals No. 05-12-01421-CR
                   ______________________________

                STATE’S NOTICE OF APPEARANCE OF COUNSEL
                         ______________________________

 KEN PAXTON                                     *JOSEPH P. CORCORAN
 Attorney General of Texas                     Assistant Attorney General
                                                     Supervising Attorney
 CHARLES E. ROY                                   for Non-Capital Appeals
 First Assistant Attorney General               Criminal Appeals Division
                                                  State Bar No. 00793549
 EDWARD L. MARSHALL                    Joseph.Corcoran@TexasAttorneyGeneral.gov
 Chief, Criminal Appeals Division
                                          P. O. Box 12548, Capitol Station
 ADRIENNE McFARLAND                                   Austin, Texas 78711
 Deputy Attorney General                        Telephone: (512) 936-1400
 for Criminal Justice                            Facsimile: (512) 936-1280

                                                  *Lead Appellate Counsel
                        _____________________________

                       ATTORNEYS FOR THE STATE
TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL
APPEALS:


     COMES NOW, the State of Texas and files this, the State’s Notice

of Appearance of Counsel, and respectfully shows the following:

     Pursuant to Rule 6.1(c) of the Texas Rules of Appellate Procedure,

the State designates Joseph P. Corcoran as lead counsel on appeal in the

above cause. 1 The required contact information is listed below and is

where all correspondence should be sent.




     1   The order designating the Office of the Attorney General as District
Attorney Pro Tem in this case is attached as Exhibit A.


                                     2
                Respectfully submitted,

                KEN PAXTON
                Attorney General of Texas

                CHARLES E. ROY
                First Assistant Attorney General

                ADRIENNE McFARLAND
                Deputy Attorney General
                for Criminal Justice

                EDWARD L. MARSHALL
                Chief, Criminal Appeals Division


                /s/ Joseph P. Corcoran
*Lead Counsel   JOSEPH P. CORCORAN*
                Assistant Attorney General
                Supervising Attorney
                 for Non-Capital Appeals
                Criminal Appeals Division
                State Bar No. 00793549
                Joseph.Corcoran@TexasAttorneyGeneral.gov

                P.O. Box 12548, Capitol Station
                Austin, Texas 78711-2548
                Telephone: (512) 936-1400
                Facsimile: (512) 936-1280

                ATTORNEYS FOR THE STATE




                  3
                     CERTIFICATE OF SERVICE

     Pursuant to Rule 9.5(b)(1) of the Texas Rules of Appellate

Procedure, I do hereby certify that if the email address of attorneys

designated below is on file with the electronic filing manager, a true and

correct copy of the foregoing notice was served electronically by that

electronic filing manager, on the following attorneys via electronic mail:

     John Michael Helms Jr.
     Attorney for Appellant

Moreover, I do hereby certify that if the email addresses for the

designated attorneys are not on file with the electronic filing manager, a

true and correct copy of the foregoing pleading was served by email,

addressed to:

     John Michael Helms Jr.
     john@johnhelmslaw.com

                                  /s/ Joseph P. Corcoran
                                  JOSEPH P. CORCORAN
                                  Assistant Attorney General




                                    4
                        No. PD-1341-14
                   ______________________________

              IN THE COURT OF CRIMINAL APPEALS
                             OF TEXAS
                   ______________________________

                        STACY STINE CARY,
                                       Appellant,
                                v.

                      THE STATE OF TEXAS,
                                          Appellee.
                   ______________________________

 On Appeal from the Court of Appeals, Fifth District of Texas at Dallas
                Court of Appeals No. 05-12-01421-CR
                  ______________________________

                            EXHIBIT A
         STATE’S NOTICE OF APPEARANCE OF COUNSEL
                  ______________________________

KEN PAXTON                                   *JOSEPH P. CORCORAN
Attorney General of Texas                   Assistant Attorney General
                                                  Supervising Attorney
CHARLES E. ROY                                 for Non-Capital Appeals
First Assistant Attorney General             Criminal Appeals Division
                                               State Bar No. 00793549
EDWARD L. MARSHALL                  Joseph.Corcoran@TexasAttorneyGeneral.gov
Chief, Criminal Appeals Division
                                       P. O. Box 12548, Capitol Station
ADRIENNE McFARLAND                                 Austin, Texas 78711
Deputy Attorney General                      Telephone: (512) 936-1400
for Criminal Justice                          Facsimile: (512) 936-1280

                                               *Lead Appellate Counsel
                    _____________________________

                   ATTORNEYS FOR THE STATE